Exhibit 10.1

April 1, 2010

Mr. Craig Garen

 

  Re: Separation and Release Agreement

Dear Craig:

This letter is to confirm our agreement with respect to the termination of your
employment with Ikanos Communications, Inc. (“Ikanos” or the “Company”). To
ensure that there are no ambiguities, this letter first explains in detail both
your rights and obligations and those of Ikanos upon termination of your
employment. If, in exchange for a release, you wish to accept additional
benefits to which you would otherwise not be entitled, indicate your agreement
by signing, dating and returning the enclosed Release Agreement to the
undersigned by April 22, 2010.

1. Separation from Employment.

We have agreed that your employment with Ikanos will end effective April 1, 2010
(“Effective Date”). Thereafter, you will no longer be an employee of Ikanos. You
will be paid all earned and unpaid salary together with your accrued and unused
PTO of $21,164.00 accrued while an employee of Conexant Systems, Inc., less
deductions required or permitted by law in your final paycheck on April 2, 2010.
Nothing herein alters your status as an at-will employee.

Your coverage under the Ikanos group plans will end on April 30, 2010. However,
you will have the opportunity to exercise your option to continue the benefits
under the Ikanos group health plans under COBRA after that date. You will be
provided a benefits packet containing information on your COBRA rights and
conversion to a direct pay plan. Please call Ikanos’ Human Resources
Administrator if you have any questions about COBRA conversion. Additionally,
please keep Human Resources informed of any address changes in case we need to
mail you future W-2’s and other correspondences to your attention.

The Company will reimburse you for any un-reimbursed business expenses permitted
under the Company’s expense reimbursement policies incurred by you on or before
the Effective Date,provided that you present all expense reports to the Company
in accordance with such policies within thirty (30) days of your last day as an
employee.

The Company will continue to indemnify you for any claims asserted against you
based upon acts you have taken during your tenure as an officer of Ikanos to the
extent permitted under Delaware law, and so long as such acts did not involve
intentionally wrongful conduct, or were not known by you to be criminal acts at
the time you engaged in such acts.

In addition, please note that your obligations under any proprietary and
inventions assignment agreement will still remain in effect.

2. Release Agreement.

In addition to the foregoing to which you are entitled, Ikanos is prepared to
offer you additional benefits to which you would otherwise not be entitled in
exchange for an agreement to release all claims known or unknown. If you wish to
accept such additional benefits in consideration for the release, your signature
below will reflect your agreement. You may take 21 days from receipt of this
letter (i.e., until April 22, 2010) to consider whether you wish to accept these
additional benefits in exchange for the release. Please also note that even if
you do sign this Release Agreement, you may change your mind and revoke it and
forego the additional benefits, provided you notify the undersigned in writing
within seven (7) days of your signing that you no longer want the additional
benefits.

A. Consideration.

Provided that you remain an employee of Ikanos through April 2, 2010, that you
have signed this Release Agreement and returned it to Ikanos, then ten (10) days
after your signature of an unrevoked Release Agreement, consistent with the
severance terms in your offer letter, Ikanos will provide you with the
consideration described and on the schedule below:

(1) Ikanos will make a severance payment of $345,600.00, less applicable
withholdings, in equal installments over the nine-month period following your
last day on each regular payroll date, in consideration of your acceptance of
this Release Agreement.

(2) The vesting of options to purchase 150,000 shares, or twenty-five percent
(25%), of your unvested options to purchase Ikanos Common Stock, will accelerate
and such equity will become vested on April 1, 2010. You will have until July 1,
2010 (ninety days), to decide whether to exercise your vested but as yet
unexercised stock options. To the extent that such equity



--------------------------------------------------------------------------------

includes incentive stock option grants, the change to the vesting schedule may
impact the tax treatment of those incentive stock options. You should consult a
tax advisor with any questions you have regarding this possible change in tax
treatment. In all other aspects, all of your stock options and restricted stock
units related to the Company’s common stock will remain subject to the terms of
the 2004 Equity Incentive Plan and the applicable award agreement or Notice of
Grant, as applicable.

(3) In addition, Ikanos will continue to pay the cost for group employee benefit
coverage continuation under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) to the same extent previously provided by Ikanos’ group plans
through January 31, 2011, or until you become eligible for group insurance
benefits from another employer, whichever occurs first. You understand that you
have an obligation to inform Ikanos if you receive group health coverage from
another employer before January 31, 2011, and that you may not increase the
number of your designated dependants if any, during this time unless you do so
at you own expense. The period of such Ikanos-paid COBRA coverage shall be
considered part of your COBRA coverage entitlement period, and may, for tax
purposes, be considered income to you.

(4) Ikanos will allow you to keep your Company-purchased laptop computer and
monitor. The Company will remove all company-specific data from your laptop
computer before you take it home. You will cooperate with the Ikanos IT staff in
insuring that all company-specific data is removed from the computer.

You understand that because Ikanos has no policy obligating it to pay additional
severance to terminated employees, these benefits are an additional benefit for
which you are not eligible unless you elect to sign this Release Agreement.

B. Release.

Released Claims.

In consideration of these additional benefits, you, on behalf of your heirs,
spouse and assigns, hereby completely release and forever discharge Ikanos, its
past and present affiliates, agents, officers, directors, shareholders,
employees, attorneys, insurers, successors and assigns (collectively referred to
as the “Company”) from any and all claims, of any and every kind, nature and
character, known or unknown, foreseen or unforeseen, based on any act or
omission occurring prior to the date of you signing this Release Agreement,
including but not limited to any claims arising out of your offer of employment,
your employment or termination of your employment with the Company or your right
to purchase, or actual purchase of shares of stock of the Company (including,
but not limited to, all rights related to or associated with stock options and
restricted stock units), including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law. The
matters released include, but are not limited to, any claims under federal,
state or local laws, including claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”) as amended by, including but not limited to, the
Older Workers’ Benefit Protection Act (“OWBPA”) and any common law tort contract
or statutory claims, and any claims for attorneys’ fees and costs.

You understand and agree that this Release Agreement extinguishes all claims,
whether known or unknown, foreseen or unforeseen, except for those claims
expressly described below. You expressly waive any rights or benefits under
Section 1542 of the California Civil Code, or any equivalent statute. California
Civil Code Section 1542 provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

You fully understand that, if any fact with respect to any matter covered by
this Release Agreement is found hereafter to be other than or different from the
facts now believed by you to be true, you expressly accept and assume that this
Release Agreement shall be and remain effective, notwithstanding such difference
in the facts.

Claims Not Released.

The only claims not released through this Release Agreement are any claims that
cannot be released by law, such as claims for unemployment benefits, workers’
compensation and/or claims relating to the validity of this Release Agreement
under the ADEA as amended by the OWBPA.

Enforcement of This Release Agreement.

You also understand and agree that if any suit is brought to enforce the
provisions of this Release Agreement, with the exception of a claim brought by
you as to the validity of this Release Agreement under the ADEA as amended by
the OWBPA, the prevailing party shall be entitled to its costs, expenses, and
attorneys’ fees as well as any and all other remedies specifically authorized
under the law.



--------------------------------------------------------------------------------

Miscellaneous.

You further acknowledge that during your employment, you may have obtained
confidential, proprietary and trade secret information, including information
relating to the Company’s products, plans, designs and other valuable
confidential information. You agree not to use or disclose any such confidential
information unless required by subpoena or court order, and that you will first
give the Company written notice of such subpoena or court order with reasonable
advance notice to permit the Company to oppose such subpoena or court order if
it chooses to do so.

You also agree that for a period of one year after the termination of your
employment, you shall not induce or attempt to induce any employee, agent or
consultant of the Company to terminate his or her association with the Company.
This restriction shall not apply to individuals who respond to general job
postings that advertise positions at any company where you may work in the
future. The Company and you agree that the provisions of this paragraph contain
restrictions that are not greater than necessary to protect the interests of the
Company. In the event of the breach or threatened breach by you of this
paragraph, the Company, in addition to all other remedies available to it at law
or in equity, will be entitled to seek injunctive relief and/or specific
performance to enforce this paragraph.

You agree that for a period of one (1) years you will not intentionally
disparage the Company or any of its products or practices whether orally, in
writing or otherwise. Excluded from this limitation will be any factually
correct statement concerning the Company’s products generally known in the
industry. Notwithstanding the foregoing, this will not limit your ability to
provide truthful testimony as required by law or any judicial or administrative
proceeding. Likewise, during the same one-year time period the Company will not
make any defamatory or disparaging statements about your reputation, business
dealings, performance or character.

This Release Agreement constitutes the entire agreement between yourself and the
Company with respect to any matters referred to in this Release Agreement. This
Release Agreement supersedes any and all of the other agreements between
yourself and the Company, except for any proprietary and inventions assignment
agreement, which remain in full force and effect, and except for those
provisions of the 1999 Stock Option Plan and the 2004 Equity Incentive Plan and
award agreements or Notices of Grant referenced in Sections 2.A.(2) and
(3) above and not superseded by the provisions of such sections. No other
consideration, agreements, representations, oral statements, understandings or
course of conduct which are not expressly set forth in this Release Agreement
should be implied or are binding. You understand and agree that this Release
Agreement shall not be deemed or construed at any time or for any purposes as an
admission of any liability or wrongdoing by either yourself or the Company. You
also agree that if any provision of this Release Agreement is deemed invalid,
the remaining provisions will still be given full force and effect. The terms
and conditions of this Release Agreement will be interpreted and construed in
accordance with the laws of California.

Prior to execution of this Release Agreement, you have apprised yourself of
sufficient relevant information in order that you might intelligently exercise
your own judgment. The Company has informed you in writing to consult an
attorney before signing this Release, if you wish. The Company has also given
you at least 21 days in which to consider this Release Agreement, if you wish.
You also understand that for a period of seven (7) days after you sign this
Release Agreement, you may revoke this Release Agreement, and that the Release
Agreement shall not become effective until seven (7) days from the date of your
signature, or on your last day of employment, whichever is later.

You have read this Release Agreement and understand all of its terms. You
further acknowledge and agree that this Release Agreement is executed
voluntarily and with full knowledge of its legal significance.

 

    Ikanos Communications, Inc. Dated: April 1, 2010    

/s/ Michael Gulett

    Michael Gulett     President & CEO

EMPLOYEE’S ACCEPTANCE OF RELEASE

I HAVE CAREFULLY READ AND FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ALL THE
TERMS OF THE RELEASE IN EXCHANGE FOR THE ADDITIONAL BENEFITS TO WHICH I WOULD
OTHERWISE NOT BE ENTITLED.

 

Dated: April 1, 2010    

/s/ Craig Garen

    Craig Garen